638 S.W.2d 703 (1982)
Helen Joyce JOHNSON, Movant,
v.
James Thomas JOHNSON, Respondent.
Supreme Court of Kentucky.
September 21, 1982.
*704 J. Eric Tohtz, Western Ky. Legal Services, Inc., Paducah, for movant.
Charles Chaney, Paducah, for respondent.
OPINION OF THE COURT.
The principal question before us in this case is whether a lump-sum award of workers' compensation received by one of the spouses during the pendency of a divorce action between them is marital property within the meaning of KRS 403.190(2). We need not look beyond the plain language of the statute to find the answer. It defines marital property as all property acquired by either spouse subsequent to the marriage, with five listed exceptions. Though an award of workers' compensation may be intended to replace lost wages which otherwise would have been earned in the future, it nevertheless is money in hand and it is not within the exceptions to KRS 403.190, which is the controlling statute. The trial court erred in denying movant the right to prove the award.
We find no reason to disturb the award of child custody. It remains subject to modification upon a showing of changed conditions, if any, occurring since entry of the judgment.
The decision of the Court of Appeals is affirmed in part and reversed in part, and the cause is remanded to the trial court for further proceedings consistent with this opinion.
All concur.